DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “for each couple of detecting elements, comparing the signals, representing the distance, produced by each detecting element, by obtaining a digital signal showing the greater proximity of the mass center to one or to the other detecting element (2) of the couple, showing whether the mass center belongs or does not belong to one of the half-areas (II*, I) corresponding to one or the other detecting element (2) of the couple, or whether the mass center belongs to said intermediate plane (Aj);  composing the digital signals produced by the couples of detecting elements of said plurality, intersection-of the half-areas; Wherein an intersection (S1) of said half-areas of the plurality of couples of detecting elements (2), to which the detecting element (2) having said greater proximity belongs, is identified, to which the mass center (F) of the beam electric charges belongs” in combination with all the limitations of claim 1. 
Regarding claim 6, prior art does not disclose or suggest: “wherein for each of said couples of detecting elements (2), one digital signal is obtained showing a greater proximity of the mass center to one or to the other detecting element of said each couple of detecting elements (2), and identifying, for each of said couples of detecting elements (2), the half-area (II", I) to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/F.P/Examiner, Art Unit 2868    

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
2/12/2022